This action was commenced in the district court of Blaine county to recover for the conversion of wheat, and after a trial without a jury the court found the issues in favor of the defendant, and it is from a judgment refusing to find for the plaintiff against the purchaser of the wheat that this appeal is prosecuted. On June 13, 1933, plaintiff in error filed brief, which reasonably supports the allegations of the petition in error. Under the authorities of the opinions of this court many times rendered, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court. Moore v. Jefferson,164 Okla. 270, 23 P.2d 693; Chapman v. Taylor, 163 Okla. 274,21 P.2d 1058.
The cause is therefore reversed and remanded, with directions to grant a new trial.